ORDER

DYK, Circuit Judge.
Thomas A. Porter moves without opposition for reconsideration of the court’s July 1, 2005 order dismissing his petition for review for failure to file a brief and moves for an extension of time to file his brief.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted, the dismissal order is vacated, and the mandate is recalled.
(2) The motion for an extension of time is granted. Porter’s brief is due within 14 days of the date of filing of this order. No further extensions should be anticipated.